Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 26, 2020

                          No. 04-18-00802-CR & 04-18-00803-CR

                                   Kenton Lance LIGHT,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                Trial Court No. 6330, 6328
                      Honorable N. Keith Williams, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court